Citation Nr: 1236310	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-48 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  

2.  Entitlement to an increase in a 20 percent rating for a low back disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected low back disability (mechanical low back pain) from 10 percent to 20 percent, effective April 2, 2008.  By this decision, the RO also denied a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  In January 2012, the Veteran testified at a Travel Board hearing at the RO.  

In April 2012, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in September 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The present Board decision solely addresses the issue of whether the Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.  The issue of the merits of the claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008, as well as the issues of entitlement to an increase in a 20 percent rating for a low back disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The surgery performed on the Veteran's low back in November 2008 was for a service-connected disability.  


CONCLUSION OF LAW

The criteria for basic eligibility for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30 are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has determined that the Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.  The Board remands the merits of the claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability.  As such, no discussion of VA's duty to notify or assist is necessary.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30. 

The United States Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).  

In a February 2009 rating decision, the RO denied a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  The RO denied the Veteran's claim on the basis that the Veteran's surgery in November 2008 was not for a service-connected disability.  

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  He underwent a minimally invasive surgery (MIS), L4/L5 microdiskectomy, in November 2008.  The Veteran specifically maintains that his MIS, L4/L5 microdiskectomy, was for a service-connected disability as it is related to his period of service and/or to his already service-connected mechanical low back pain.  He reports that he injured his low back during service and that he has suffered from low back problems since that time.  He indicates that he has suffered from the same disease process in regards to his low back since his period of service.  

The Veteran is service-connected for mechanical low back pain.  The question before the Board involves whether the Veteran's surgery in November 2008 (MIS, L4/L5 microdiskectomy) was for a service-connected disability.  In April 2012, the Board specifically requested a VHA opinion to address whether the Veteran's disc pathology, for which he underwent surgery in November 2008, is related to his service-connected low back disability, to include whether it is part of the same disease process.  

A September 2012 VHA opinion was provided by a VHA specialist.  The neurosurgeon reported that he had reviewed the Veteran's medical records.  It was noted that the Veteran had active service from July 1981 to November 1990.  The physician reported that the Veteran was treated primarily for low back problems during his period of service and that he suffered his first attack of low back pain in 1981 after lifting a bed.  The physician stated that the Veteran's mechanical strain at that time was followed-up in August 1981, one month after the presentation, at which time the Veteran was having waxing and waning symptoms.  The physician indicated that the impression was low back strain.  

The physician reported that in April 1983 and March 1984 there were two separate episodes of low back pain and tenderness that were diagnosed as mechanical back pain.  It was noted that the symptoms of low back pain and tenderness recurred again in April 1987.  The physician reported that the Veteran had two weeks of axial low back pain in August 1987 and that in January 1989, he was again seen for follow-up of his back pain.  The physician stated that in April 1989 the Veteran injured his back by pushing a truck one day earlier and that such episode was the first time that the Veteran reported that the pain was radiating into his leg or legs on both sides below the knee.  The physician remarked that there was also a second notation that states that the Veteran did not have pain radiation.  The physician reported that the Veteran was treated again for chronic low back pain, left greater than right, without radicular pain, in March 1990.  The physician stated that, however, a separate note indicates that the Veteran had sharp radiating pain in the left lower extremity down to the foot.  It was noted that such episode was the second occurrence of radicular pain.  The physician indicated that the Veteran was seen in April 1990 with complaints of low back pain with occasional episodes of radiation.  The physician reported that in June 1990, at the time of the Veteran's discharge from service, he indicated that he had recurrent low back pain and he also referred to lower extremity symptoms.  

The physician stated that after his discharge from service, the Veteran was treated for low back problems on several occasions.  The physician indicated that the Veteran was evaluated at the North Texas Neurology Associates in November 2007 and that he reported that he had suffered from low back pain since November 2007.  The physician stated that, at that time, the pain that radiated down the Veteran's left leg and foot was reminiscent of his symptoms in 1989.  It was noted that the impression was lumbar radiculitis.  The physician related that a magnetic resonance imaging (MRI) study showed a broad based protrusion to the center and left of L4-L5 and that the lateral recess at that level was completely effaced.  The physician stated that a May 2008 VA note states that the Veteran fell on the ice and hit his left leg in November 2007.  The physician reported that the previously mentioned MRI (noted above) was reviewed and that the impression was a herniated L4-L5 disc with chronic radicular pain.  The physician indicated that in November 2008, the Veteran underwent a minimally invasive L4-L5 discectomy.  

The physician reported that a January 2009 VA physician statement indicates that the Veteran's claims file was reviewed.  The physician stated that the Veteran was noted to have had mechanical low back pain at the time of being in the service, which had gradually worsened.  The physician indicated that the VA examiner commented that the current diagnosis of the left herniated disc in the lumbar spine was less likely than not due to the clinical impression of low back pain when the Veteran was in the service, but that his disc herniation was related to his occupation as a truck driver, combined with moderate obesity.  The physician reported that, therefore, the VA examiner indicated that the ruptured disc was not felt to be secondary to the service-connected low back pain.  

The physician indicated, as to diagnoses, that the Veteran had two low back problems.  The physician stated that the Veteran had mechanical low back pain with an onset in 1982, initially occurring after lifting a bed, with periodic occurrences in the thirty years thereafter.  The physician indicated that the Veteran also had radicular pain in the left leg that first became symptomatic in 1989 with current symptoms periodically with eventual surgery in November 2008.  

The physician reported that he thought that the Veteran did have an onset of low back and lower extremity pain from pushing a truck in the winter of 1989, which resolved, presumably with conservative treatment.  The physician stated that, however, the low back and lower extremity pain recurred since then and eventually required surgery.  The physician commented that he did believe that the Veteran's left leg pain, which was radicular in origin, and was caused by the L4-L5 disc herniation, was likely related to the forementioned event in 1989.  The physician maintained that it was his impression that the degenerative problems at the Veteran's left side at L4-L5 were significantly accelerated because of his occupation and body habitus, but followed the injury in 1989 that first caused the symptoms.  

The physician further commented that he believed from his review of the history as stated above, that the Veteran's disc pathology did indeed, more likely than not, have its onset in service.  The physician reported that he believed that the Veteran's mechanical low back pain was a parallel condition to his disc pathology and more likely than not had no bearing on the separate problem of a disc herniation.  The physician also indicated that he believed that the Veteran's degenerative disc disease was separate from his herniated disc issues.  The physician stated that he believed that the Veteran's herniated disc occurred in the winter of 1989 after he was pushing a truck, and that because of the likely episode of disc herniation at that time, the Veteran developed, as a result, a speedier onset and progression of degenerative changes at that level.  

The Board observes that the VHA physician specifically indicated that the Veteran's current disc pathology did indeed have its onset in service.  The physician also indicated that the Veteran's degenerative problems at L4-L5 followed the injury in 1989 (during service) which first caused his symptoms.  The Board notes that in November 2008, the Veteran underwent a MIS, L4/L5 microdiskectomy.  Therefore, in light of the VHA physician's opinions, the Board finds that the Veteran does meet the basic eligibility requirements regarding treatment for a service-connected disability under the provisions of 38 C.F.R. § 4.30.  The Board observes that this decision does not specifically address whether the Veteran meets all the requirements for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  The Board has solely found that the Veteran's surgery in November 2008 (MIS, L4/L5 microdiskectomy) was for a service-connected disability.  The Board notes that additional development of the evidence will be undertaken (see the below remand) as to the merits of the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  


ORDER

The Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30; to this extent only, the appeal is granted.  


REMAND

The remaining issues on appeal are entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008; entitlement to an increase in a 20 percent rating for a low back disability; and entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As discussed above, the Board finds that the Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.  Therefore, given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008.  

Additionally, the Board notes that a temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30.  

The Board observes that a November 7, 2007, VA treatment report relates an assessment of L4-L5 radiculopathy.  The examiner reported that the plan was for the Veteran to go to the operating room for a L4/L5 microdiskectomy.  

A November 8, 2008, VA neurosurgery inpatient note indicates that the Veteran had mild left lower extremity pain after ambulating that morning.  He stated that it felt like when his original left lower extremity pain was just starting to be sympathetic.  The assessment was postoperative day one MIS, L4/L5 microdiskectomy.  

A November 9, 2008, VA doctors orders report, following surgery, reflects a diagnosis of lumbar radiculopathy.  The physical activity instructions indicate that the Veteran was to perform no lifting over fifteen pounds or strenuous activity until he was seen for follow-up.  The examiner also indicated that the Veteran was not to return to his truck driving job for the next two weeks, or until he was seen for a follow-up, or whichever comes first.  

A December 3, 2008, VA neurosurgery inpatient note states that the Veteran presented with lumbar area pain and radiation down the lateral aspect of the thigh to the posterior calf in the left foot.  It was noted that he reported that the lower extremity pain was worse than the back pain.  The Veteran stated that he was able to walk about a block and a half without stopping to rest.  He indicated that there was no post urinary incontinence, but that he did have post void dribbling.  It was noted that there was no fecal incontinence.  The examiner reported that the Veteran was two weeks postoperative a MIS L4/L5 microdiskectomy and that he returned for routine follow-up.  The assessment was status post MIS L4/L5 microdiskectomy.  The examiner indicated that the Veteran could drive and that he should return to the clinic in ten weeks.  

A February 19, 2009, VA Employment/School Document notes that the Veteran could return to regular duty on February 19, 2009, and that he had not been discharged from treatment.  The Veteran was to return for an evaluation in three months.  

The Board observes that while the record contains a November 8, 2008, VA neurosurgery inpatient note that relates an assessment of postoperative day one MIS, L4/L5 microdiskectomy, as well as other postoperative follow-up reports, it is unclear from the record whether all the relevant treatment records pertaining such surgery are of record.  Additionally, the Board notes that the Veteran's actual period of convalescence from November 2008 low back surgery is not of record.  

Thus, an attempt should be made to obtain any additional VA treatment records pertaining to the Veteran's surgery in November 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Further, the Veteran should be invited to provide additional information as to his claim, to specifically include whether he required one month or more of convalescence following his November 2008 surgery (MIS, L4/L5 microdiskectomy) and to indicate the dates of such convalescence.  The Veteran should also be requested to provide the specific dates that he was out of work as a result of the low back surgery in November 2008.  

As to the Veteran's claim for an increased rating for his service-connected low back disability, the Board notes that in the above decision that found that the Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30, it was determined, as a result of a VHA opinion, that the Veteran's current low back disc pathology did indeed have its onset in service.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to an increased in a 20 percent rating for a low back disability.  

Additionally, the Board notes that the most recent VA spine examination was performed in October 2008.  Since that time, the Veteran underwent surgery for his low back disability in November 2008.  The Board also notes that a January 2010 VA treatment entry contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, indicates that the Veteran underwent a caudal epidural steroid injection.  The diagnosis was degenerative lumbar interverterbral disc disease.  The Board further observes that in his December 2009 VA Form 9, the Veteran specifically reported that his service-connected low back disability had worsened.  The Board observes, therefore, that the evidence of record clearly raises a question as to the current severity of the Veteran's low back disability.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

At the April 2012 Board hearing, the Veteran's representative specifically raised the issue of entitlement to a TDIU rating.  The Veteran also reported that he was unemployed and that nobody would hire him due to his service-connected low back disability.  The Board finds, therefore, that the record raises the issue of a TDIU claim in this matter.  

Further, in light of Rice and the remand of the claim for an increase in a 20 percent rating for a low back disability, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to her claim for entitlement to a TDIU rating.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that he indicate whether he required one month or more of convalescence following his surgery for a low back disability in November 2008, and to indicate the dates of such convalescence.  The Veteran should also be requested to provide the specific dates he was out of work as a result of his low back surgery November 2008, as opposed to as a result of any other non-service-connected or service-connected disabilities; as well as whether he required the use of a wheelchair or crutches (regular weight-bearing prohibited) following the November 2008 surgery.  

3.  Obtain copies of any additional VA treatment records, to include the operative report, concerning the Veteran's surgery for a low back disability in November 2008 (MIS L4/L5 microdiskectomy), which are not already in the claims folder, from the Dallas, Texas VA Medical Center.  

4.  Ask the Veteran to identify all other medical providers who have treated him for low back problems since January 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any related medical records which are not already in the claims folder.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

5.  Then schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  

The examiner must further opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report. 

6.  Thereafter, readjudicate the Veteran's claims for entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in November 2008 and for entitlement to an increase in a 20 percent rating for a low back disability, and adjudicate his claim for entitlement to a TDIU rating.  If the benefits sought on appeal are denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


